DETAILED ACTION
In the Preliminary Amendment filed 4/28/21, Applicant cancelled claims 1-19 and added new claims 20-39. Currently, claims 20-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 13075739 (‘739 application) and Application No. 14220339 (‘339 application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no disclosure of the plurality of predetermined positions corresponding to a plurality of predetermined circumferential dimensions as recited in claims 22 and 31 of the present application. The prior filed applications describe markings that are applied to the garment indicating the approximate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specifically, there is no disclosure in the specification of the plurality of predetermined positions corresponding to a plurality of predetermined circumferential dimensions as recited in claims 22 and 31 of the present application. Thus, the specification fails to provide proper antecedent basis for this limitation in the claims.

Claim Objections
Claims 20-21, 23, 28-30, 33, and 37-39 are objected to because of the following informalities requiring appropriate correction:
In claim 20 line 4: “respective” should be replaced with “the”.
In claim 21, line 3 should be amended to recite: “…loop type connection of the plurality of adjustment straps…”.
In claim 23 line 2: “respective” should be replaced with “the”.
	In claim 28, line 2 should be amended to recite: “at  an ankle of a wearer…”.
 a thigh of the wearer.”.
	In claim 29 line 11: “the adjustment straps” should be “the plurality of opposing sets of adjustment straps”.
	In claim 29 line 4: “respective” should be removed.
In claim 30, line 4 should be amended to recite: “…the plurality of hook type fasteners of the plurality of opposing sets of adjustment straps…”.
In claim 33 line 2: “respective” should be replaced with “the”.
	In claim 37, line 3 should be amended to recite: “at  an ankle of a wearer…”.
	In claim 37, line 3 should be amended to recite: “at  a thigh of the wearer.”.
In claim 38, line 3 should be amended to recite: “at  a calf of a wearer.”.
	In claim 39, line 1: “the” should be added between “wherein” and “torso”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 29-39 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Specifically, Claims 29-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 29 positively recites part of the human body in combination with the device, as for example: in claim 29, the limitation reciting “…a torso portion connected to and extending upwardly above the respective left and right leg portions into an abdominal area below pectoral muscles” of the claim encompasses a human being. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution. Accordingly, proper procedure where a claim is directed to an apparatus “attached to” the human body or any part thereof is to reject such claim under 35 U.S.C 101 with an explanation that, because the claim positively recites a part of the human body, it is directed to nonstatutory subject matter. See Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Therefore, for at least this reason, claim 29 has been rejected under 35 USC 101. It is suggested that the claim be amended to recite that the torso portion is configured to be positioned at an abdominal area below pectoral muscles during use, or equivalent, in order to overcome this rejection. 
Claims 30-39 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-22 and 29-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gaber (US 6296618).
With respect to claim 20, Gaber discloses an adjustable orthostatic intolerance garment (garment 80, fig 9) comprising:
a left leg portion (leg portion 84; fig 9);
a right leg portion (leg portion 82; fig 9);
a torso portion (area of the garment at the waistband 96 which is expected to lie in the torso region on a patient during use) extending upwardly above respective left and right leg portions (as shown in fig 9);
a central panel (panel with includes section 128 and is folded forward as a flap in fig 10) attached at a bottom portion to the torso portion (the panel/flap shown in fig 10 is attached to 
a plurality of adjustment straps fixedly attached to the torso portion and releasably
attached via a hook and loop type connection to the central panel (strips are laid beside one-another for multi-sizing of the garment – col 3 lines 42-47; the strips are inserted into the openings along the length of the garment as shown in figures 9-10 and hooks are used with cooperative eye portions and are applied along the length of the garment from waist to cuffs to assist in securing portions 82 to 86 and 84 to 88 and/or for connection of inserted strips – see col 7 lines 35-42; the central panel which includes portion 128 in fig 10 is also attached by such fasteners as illustrated at 102/104 and 110 on one side and 106/108 and 112 on the other in fig 10).
With respect to claim 21, Gaber discloses the invention as claimed (see rejection of claim 20) and also discloses that the plurality of markings of the outer surface of the central panel correspond to a plurality of predetermined positions for the hook and loop connection of plurality of adjustment straps to the central panel (the location of the fasteners at areas 110 and 112 in fig 10 are identified by markings on the outer surface of the garment in the form of lines running from waistband 96 to cuffs 98/100 along each leg portion as shown in fig 9).
With respect to claim 22, Gaber discloses the invention as claimed (see rejection of claim 21) and also discloses that the plurality of predetermined positions correspond to a plurality of predetermined circumferential dimensions (the lines on the outside of the garment 
With respect to claim 29, Gaber discloses an adjustable orthostatic intolerance garment (garment 80, fig 9) comprising:
a left leg portion (leg portion 84; fig 9) and a right leg portion (leg portion 82; fig 9), each having an elastic band fixed at a bottom thereof (stretchable cuffs 98/100);
a torso portion (area of the garment at the waistband 96 which is expected to lie in the torso region on a patient during use) connected to and extending upwardly above respective left and right leg portions (as shown in fig 9) into an abdominal area below pectoral muscles (the waistband 96 is expected to be positioned at the abdominal area of the user, below the pectoral muscles, when worn during use);
a central panel (panel with includes section 128 and is folded forward as a flap in fig 10) attached via stitching at a bottom portion to the torso portion (the panel/flap shown in fig 10 is attached to the waistband 96 as shown in fig 10; the garment is interpreted as including stitching where its components are sewn together) and having a plurality of markings disposed on an outer surface (the location of fasteners at areas 110 and 112 in fig 10 are identified by markings on the outer surface of the garment in the form of lines running from waistband 96 to cuffs 98/100 along each leg portion as shown in fig 9) wherein an outer surface comprises unbroken loop material (fasteners 110 and 112 shown in fig 10); and

With respect to claim 30, Gaber discloses the invention as claimed (see rejection of claim 29) and also discloses that the plurality of markings of the outer surface of the central panel correspond to a plurality of predetermined positions for the hook and loop connection of plurality of adjustment straps to the central panel (the location of the fasteners at areas 110 and 112 in fig 10 are identified by markings on the outer surface of the garment in the form of lines running from waistband 96 to cuffs 98/100 along each leg portion as shown in fig 9).
With respect to claim 31, Gaber discloses the invention as claimed (see rejection of claim 30) and also discloses that the plurality of predetermined positions correspond to a plurality of predetermined circumferential dimensions (the lines on the outside of the garment that serve as markings are interpreted as corresponding to circumferential dimensions since they mark the location of the fasteners with respect to the waistband 96 which extends 
With respect to claim 32, Gaber discloses the invention as claimed (see rejection of claim 29) and also discloses that the central panel is not attached to either side of the torso portion (as shown in fig 10 the central panel can be detached on left and right sides from the remainder of the waistband 96).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 23-24 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaber (US 6296618) in view of view of Winkler (US 2006/0189913).
With respect to claim 23, Gaber discloses the invention as claimed (see rejection of claim 20) but does not disclose a left leg stocking and a right leg stocking, wherein each of respective left and right leg stockings have an open-toed distal end and an upper thigh proximal end terminating above a bottom of the respective left and right leg portions.
Winkler, however, teaches a knitted fabric 12 (para [0028]) formed of spandex yarns (para [0027]) that is used to fabricate compression dressings 10 in the form of leg stockings having an open-toed distal end (as shown in fig 2) and an upper thigh proximal end (the material can be used to form a sleeve that is capable of being worn over the thigh as shown in fig 4; can be formed as tights covering the entire leg – para [0033]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used left and right leg stockings each having an open-toed distal end as taught by Winkler in combination with the compression garment of Gaber in order to provide added and/or improved compression to the leg.
Winkler does not explicitly disclose that the sleeve has an upper thigh proximal end terminating above a bottom of the respective left and right leg portions, but Winkler does teach a garment 10 configured as shorts as shown in fig 5 and the combination of the shorts covering the thigh as shown in fig 5 and a sleeve covering the leg and part of the thigh as shown i.e. in fig 4 is expected to result in a configuration where an upper thigh proximal end of the sleeve 
With respect to claim 24, Gaber in view of Winkler discloses the invention substantially as claimed (see rejection of claim 23) and Gaber also discloses that the left leg portion, the right leg portion, and the torso portion each comprise a compression fabric (cotton/lycra stretch material – col. 7 lines 28-32). Gaber does not, however, disclose that said fabric is knitted or disclose right or left stockings that comprise knitted compression fabric. Winkler, however, teaches a knitted fabric 12 (para [0028]) formed of spandex yarns (para [0027]) that is used to fabricate compression dressings 10 in the form of shorts and/or leg stockings having an open-toed distal end (as shown in fig 2) and an upper thigh proximal end (the material can be used to form a sleeve that is capable of being worn over the thigh as shown in fig 4; can be formed as tights covering the entire leg – para [0033]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the garment of Gaber from knitted spandex fabric as taught by Winkler and used left and right leg stockings each having an open-toed distal end as taught by Winkler with the garment of Gaber in order to provide added and/or improved compression to the leg.
claim 33, Gaber discloses the invention as claimed (see rejection of claim 29) but does not disclose a left leg stocking and a right leg stocking, wherein each of respective left and right leg stockings have an open-toed distal end and an upper thigh proximal end terminating above a bottom of the respective left and right leg portions.
Winkler, however, teaches a knitted fabric 12 (para [0028]) formed of spandex yarns (para [0027]) that is used to fabricate compression dressings 10 in the form of leg stockings having an open-toed distal end (as shown in fig 2) and an upper thigh proximal end (the material can be used to form a sleeve that is capable of being worn over the thigh as shown in fig 4; can be formed as tights covering the entire leg – para [0033]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used left and right leg stockings each having an open-toed distal end as taught by Winkler in combination with the compression garment of Gaber in order to provide added and/or improved compression to the leg.
Winkler does not explicitly disclose that the sleeve has an upper thigh proximal end terminating above a bottom of the respective left and right leg portions, but Winkler does teach a garment 10 configured as shorts as shown in fig 5 and the combination of the shorts covering the thigh as shown in fig 5 and a sleeve covering the leg and part of the thigh as shown i.e. in fig 4 is expected to result in a configuration where an upper thigh proximal end of the sleeve terminates above a bottom of the respective left and right leg portions of the shorts. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have combined the sleeve of Winkler with the garment of Gaber in the same way that the sleeve and shorts taught by Winkler can be combined to arrive at an arrangement where an upper thigh 
With respect to claim 34, Gaber in view of Winkler discloses the invention substantially as claimed (see rejection of claim 33) and Gaber also discloses that the left leg portion, the right leg portion, and the torso portion each comprise a compression fabric (cotton/lycra stretch material – col. 7 lines 28-32). Gaber does not, however, disclose that said fabric is knitted or disclose right or left stockings that comprise knitted compression fabric. Winkler, however, teaches a knitted fabric 12 (para [0028]) formed of spandex yarns (para [0027]) that is used to fabricate compression dressings 10 in the form of shorts and/or leg stockings having an open-toed distal end (as shown in fig 2) and an upper thigh proximal end (the material can be used to form a sleeve that is capable of being worn over the thigh as shown in fig 4; can be formed as tights covering the entire leg – para [0033]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the garment of Gaber from knitted spandex fabric as taught by Winkler and used left and right leg stockings each having an open-toed distal end as taught by Winkler with the garment of Gaber in order to provide added and/or improved compression to the leg.

Claims 25 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaber (US 6296618) in view of view of Ogulnick et al (US 2012/0078147).
claim 25, Gaber discloses the invention as claimed (see rejection of claim 20) but does not disclose that the torso portion comprises a dual layer compression fabric.
Ogulnick, however, teaches “compression garments providing zoned and gradient compression and include a dual layer of compressive seamless fabric that allows pockets to be defined therebetween at selective locations, accessible through slits or similar openings in the outer layer of the compressive fabric, for easily receiving and securely holding in place thermal media, such as ice or heat packs, that allows the application of targeted, compressive, and uniform thermal therapy to desired body part locations of the wearer of such a garment” (para [0012]). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Gaber from two layers of fabric to provide a dual layer compression fabric as taught by Ogulnick to provide pockets between the layers to receive and hold ice or heat packs for of targeted, compressive, and uniform thermal therapy to desired body part locations of the wearer.
With respect to claim 39, Gaber discloses the invention as claimed (see rejection of claim 29) but does not disclose that the torso portion and central panel each comprise a dual layer compression fabric.
Ogulnick, however, teaches “compression garments providing zoned and gradient compression and include a dual layer of compressive seamless fabric that allows pockets to be defined therebetween at selective locations, accessible through slits or similar openings in the outer layer of the compressive fabric, for easily receiving and securely holding in place thermal media, such as ice or heat packs, that allows the application of targeted, compressive, and .

Claims 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaber (US 6296618) in view of view of Winkler (US 2006/0189913) (with extrinsic evidence from Loo, Lynette: "Comfortweave vs Powernet: A Quick Guide" – aesthetic insiders.PDF and Denier of Spandex Yarns – Google Search. PDF).
With respect to claim 26, Gaber in view of Winkler discloses the invention substantially as claimed (see rejection of claim 24) and Gaber also discloses that the knitted compression fabric is a spandex construction using spandex yarns (the garment is formed from a cotton and lycra stretch material – col 7 lines 29-31; Lycra is a type of elastane or "spandex" material manufactured specifically by DuPont Co) that have a denier of 840-1120 (such yarns commonly have a denier ranging from 10-1680 - see attached google search results - which encompasses the claimed range of 840-1120). 
	Gaber does not, however, specify that the spandex material has a “powernet” construction, but such a construction is well known in the art and “considered the industry standard for many years as an elastic fabric” used in the compression garment industry (see aesthetic insiders PDF pg 1, paragraph 3). Thus, it would have been obvious to one having 
With respect to claim 35, Gaber in view of Winkler discloses the invention substantially as claimed (see rejection of claim 26) and Gaber also discloses that the knitted compression fabric is a spandex construction using spandex yarns (the garment is formed from a cotton and lycra stretch material – col 7 lines 29-31; Lycra is a type of elastane or "spandex" material manufactured specifically by DuPont Co) that have a denier of 840-1120 (such yarns commonly have a denier ranging from 10-1680 - see attached google search results - which encompasses the claimed range of 840-1120). 
	Gaber does not, however, specify that the spandex material has a “powernet” construction, but such a construction is well known in the art and “considered the industry standard for many years as an elastic fabric” used in the compression garment industry (see aesthetic insiders PDF pg 1, paragraph 3). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a spandex material having a “powernet” construction for the compression garment of Gaber in view of Winkler since such a construction would have been well known and routinely utilized by those having ordinary skill in the art for fabricating compression garments.

Claims 27-28 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaber (US 6296618) in view of view of Winkler (US 2006/0189913) and further in view of Belluye et al. (FR2915851; machine translation).
With regard to claim 27, Gaber in view of Winkler discloses the invention substantially as claimed (see rejection of claim 24 above) but does not explicitly disclose that a compression profile of the left and right leg stockings includes a non-standard compression profile. 
Belluye teaches a compression garment (stockings shown in figures 4A-4B) wherein the continuous pressure gradient is highest at an ankle of the wearer because second part 40 has a strong transverse compression effect and decreases proximally upwards of the ankle (medium compression at second piece 38 and weak compression at first piece 36), therefore providing a non-standard compression profile. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Gaber in view of Winkler so that each of the two leg portions has a non-standard compression profile where the continuous pressure gradient is highest at an ankle of the wearer and decreases proximally upwards of the ankle, as in Belluye, in order to improve recovery and warming up when performing physical activities while also increasing venous return (pg 9 of translation, last paragraph).
With regard to claim 28, Gaber in view of Winkler and further in view of Belluye discloses the invention substantially as claimed (see rejection of claim 27 above) but does not explicitly disclose that the garment is adapted so that a compression profile of each leg portion includes a pressure of 55 mmHg at a wearer's ankle and a pressure of approximately 23mmHg at a wearer's thigh. 

With regard to claim 36, Gaber in view of Winkler discloses the invention substantially as claimed (see rejection of claim 33 above) but does not explicitly disclose that a compression profile of the left and right leg stockings includes a non-standard compression profile. 
Belluye teaches a compression garment (stockings shown in figures 4A-4B) wherein the continuous pressure gradient is highest at an ankle of the wearer because second part 40 has a strong transverse compression effect and decreases proximally upwards of the ankle (medium compression at second piece 38 and weak compression at first piece 36), therefore providing a non-standard compression profile. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Gaber in view of Winkler so that each of the two leg portions has a non-standard compression profile where the continuous pressure gradient is highest at an ankle of the wearer and decreases proximally upwards of the 
With regard to claim 37, Gaber in view of Winkler and further in view of Belluye discloses the invention substantially as claimed (see rejection of claim 36 above) but does not explicitly disclose that the garment is adapted so that a compression profile of each leg portion includes a pressure of 55 mmHg at a wearer's ankle and a pressure of approximately 23mmHg at a wearer's thigh. 
Belluye teaches that a pressure of approximately 20-25 mmHg is applied at the ankle and decreases moving upwardly from the ankle (pressure of 10-15 mmHg at second piece 38 and pressure of less than 5 mmHg at first piece 36). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Gaber in view of Winkler and further in view of Belluye so that the garment is adapted so the compression profile of each leg portion includes a pressure of approximately 55 mmHg at a wearer's ankle and a pressure of approximately 23mmHg at a wearer's thigh, in order to improve recovery and warming up when performing physical activities while also increasing venous return and, furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
With regard to claim 38, Gaber in view of Winkler and further in view of Belluye discloses the invention substantially as claimed (see rejection of claim 36 above) but does not explicitly disclose that the non-standard compression profile of the left leg stocking and the right leg stocking includes a pressure at the wearer’s calf in a range between 55 mmHg and 23mmHg. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786